DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JOAN JOHNSON,
                              Appellant,

                                    v.

 LEE TOWNSEND, LESLIE LYNCH, ELIZABETH DENECKE, and LISA
                        EINHORN,
                        Appellees.

                              No. 4D17-3268

                              [June 21, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Karen    M.     Miller,   Judge;   L.T.    Case    No.
502015CP001096XXXXNB.

  Edward Downey of Downey | McElroy, P.A., Palm Beach Gardens, for
appellant.

  William E. Boyes of Boyes, Farina & Matwiczyk, P.A., Palm Beach
Gardens, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ, JJ., and FAHNESTOCK, FABIENNE, Associate Judge,
concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.